Citation Nr: 0902401	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-00 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The veteran had active duty service from March 1944 to April 
1946.  He died in January 2005.  The appellant has claimed 
Department of Veterans Affairs (VA) benefits and has 
identified herself in the claim as the veteran's widow.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant's notice of disagreement was received in 
September 2005.  A statement of the case was issued in 
September 2006, and a substantive appeal was received in 
November 2006.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the time of the veteran's death in January 2005, service 
connection was in effect for post-traumatic stress disorder 
(PTSD) and for otitis externa, bilateral.  The PTSD was rated 
100 percent disabling from March 28, 1995.  

The Board notes that the appellant submitted duplicate 
certified copies of the veteran's death certificate that were 
issued in January 2005 to the appellant and another that was 
issued to her congressman in April 2006, in which the 
immediate cause of death was listed as COPD as due to or as a 
consequence of PTSD.  It appears that the word "COPD" was 
written with a lighter stroke of the pen and different 
penmanship than the word "PTSD."  Consequently, the RO 
contacted the certifying physician and obtained a copy that 
was issued in June 2006.  Again, the immediate cause of death 
was listed as COPD due to, or as a consequence of PTSD.  
However, in a letter received in May 2006, the certifying 
physician stated "I did not add the portion that has PTSD 
listed.  That is not my writing."  The death certificate 
also listed coronary disease, diabetes, and congestive heart 
failure as other significant conditions contributing to death 
but not resulting in the underlying cause.  

Of record is a November 2006 letter from Clarence E. 
Carnahan, M.D. suggesting that the veteran's PTSD caused or 
aggravated other comorbid conditions.  

There is also some suggestion in the claims file that there 
may be additional Social Security records which are pertinent 
to the veteran's psychiatric disorder and thus potentially 
relevant to the question of a relationship between the 
veteran's service-connected PTSD and the cause of his death.  

Under the circumstances, the Board finds that additional 
development of the medical evidence is necessary to fully 
meet the duty to assist the appellant. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should take appropriate action 
to request any additional Social Security 
records, to include medical records, 
pertaining to the veteran. 

2.  After completion of the above, the RO 
should forward the claims file to an 
appropriate VA examiner for review.  After 
reviewing the claims file, the examiner 
should clearly report all disorders which 
caused or contributed to the veteran's 
death.  As to each of these disorders, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
any such disorder was aggravated by the 
service-connected PTSD.  The examiner 
should also offer an opinion as to whether 
it is at least as likely as not (a 50% or 
higher degree of probability) that the 
PTSD caused or contributed to the 
veteran's death.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought is 
warranted.  If the claim remains denied, 
then the appellant and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



